Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Applicant' s amendment filed on June 17, 2022 was received.  Claim 1 was amended.  Claims 28-29 were added.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on December 17, 2021. 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Brian MeCall on July 19, 2022.  The application has been amended as follows:

Claim 1. (Currently amended) A method for forming a coating of a corrosion resistant Al-Zn-Si- Mg alloy on a metal strip, the method comprising: 
(a) passing the metal strip through a molten bath of the Al-Zn-Si-Mg alloy and forming a coating of the alloy on one or both surfaces of the metal strip, with the alloy containing 45-60 wt.% Al, 35-50 wt.% Zn, 1.3-2.5 wt.% Si, 1.5-2.5 wt.% Mg, and optionally other elements in small amounts of less than 0.5 wt.% for each other element, with step (a) including forming the coating to have an overlay thickness of 5-20 µm, and with step (a) including forming the coating to have a total coating mass of less than 200 g per m2 coating on both surfaces of the metal strip, which equates to less than 100 g per m2 coating on one surface of the metal strip when the metal strip is coated on one surface only and the coating thickness is the same on both surfaces, 
(b) solidifying the coating on the metal strip and forming a solidified coating having a microstructure that consists of dendrites of Al-rich alpha phase and interdendritic channels of Zn-rich eutectic phase mixture, extending from the metal strip to the coating surface, with the interdendritic channels being columnar or bamboo structure, and with particles of Mg2Si phase in the interdendritic channels, wherein the SDAS of the Al-rich alpha phase dendrites in the coating is greater than 3µm but smaller than 20µm, and 
the method comprising controlling steps (a) and (b) to form the solidified coating with an OT:SDAS ratio greater than 0.5:1, where OT is the overlay thickness and SDAS is the secondary dendrite arm spacing for the Al-rich alpha phase dendrites of the coating, 
wherein a cooling rate CR during coating solidification step (b) is maintained to be less than 170 - 4.5CT, where CR is the cooling rate in °C/second and CT is the coating thickness on a surface of the metal strip in micrometres, and
(c) controlling the cooling rate during coating solidification step (b) such that the particles of Mg2Si phase in the interdendritic channels in the solidified coating block corrosion along the interdendritic channels, wherein greater than 60% of the interdendritic channels are blocked by particles of Mg2Si phase.

Claims 2-17 and 23-28 are cancelled.  

Formality amendments on the flowing claims to match claim 1:
18. (Currently amended) The method defined in claim 1, wherein the Zn concentration is 39-48 wt.%.
19. (Currently amended) The method defined in claim 1, wherein the Mg concentration is 1.7-2.3 wt.%.
20. (Currently amended) The method defined in claim 1, wherein the metal strip is a steel strip.
21. (Currently amended) The method defined in claim 1, wherein the OT:SDAS ratio is greater than 1:1.
22. (Currently amended) The method defined in claim 1, wherein the OT:SDAS ratio is greater than 2:1.

Claim Rejections
The claim objection on claim 1 is withdrawn because claim has been amended.
The claim rejections under 35 U.S.C. 112, second paragraph, on claims 1, 18-21 are withdrawn because the independent claim 1 has been amended.  Support for the amendments can be found in page 1, lines 25-31, page 9 lines 26-page 10, lines 4, and page 11, lines 21-23.  of the current specification.
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurosaki et al. (US 6,635,359 B1) as evidenced by Renshaw et al. (US 2006/0177687 A1) on claims 1, 18-22 are withdrawn because the independent claim 1 has been amended.  Support for the amendments can be found in page 1, lines 25-31, page 9 lines 26-page 10, lines 4, and page 11, lines 21-23.  of the current specification.

Reasons for Allowance
Claims 1, 18-22, and 29 are allowed.  The closest prior arts of record, Kurosaki et al., do not teach nor suggest performing the molten bath containing 1.5-2.5 wt.% Mg, and (c) controlling the cooling rate during coating solidification step (b) such that the particles of Mg2Si phase in the interdendritic channels in the solidified coating block corrosion along the interdendritic channels, wherein greater than 60% of the interdendritic channels are blocked by particles of Mg2Si phase as stated in the claim.

X reference cited by Common Citation Document:
x JP2000328214 A, does not teach nor suggest performing the molten bath containing 1.5-2.5 wt.% Mg, and (c) controlling the cooling rate during coating solidification step (b) such that the particles of Mg2Si phase in the interdendritic channels in the solidified coating block corrosion along the interdendritic channels, wherein greater than 60% of the interdendritic channels are blocked by particles of Mg2Si phase as stated in the claim.
x JP2001115247 A also published as US6635359 B1, does not teach nor suggest performing the molten bath containing 1.5-2.5 wt.% Mg, and (c) controlling the cooling rate during coating solidification step (b) such that the particles of Mg2Si phase in the interdendritic channels in the solidified coating block corrosion along the interdendritic channels, wherein greater than 60% of the interdendritic channels are blocked by particles of Mg2Si phase as stated in the claim.
x JP2005264188 A, does not teach nor suggest performing the molten bath containing 1.5-2.5 wt.% Mg, and (c) controlling the cooling rate during coating solidification step (b) such that the particles of Mg2Si phase in the interdendritic channels in the solidified coating block corrosion along the interdendritic channels, wherein greater than 60% of the interdendritic channels are blocked by particles of Mg2Si phase as stated in the claim.

x JP2007284718 A, does not teach nor suggest performing the molten bath containing 1.5-2.5 wt.% Mg, and (c) controlling the cooling rate during coating solidification step (b) such that the particles of Mg2Si phase in the interdendritic channels in the solidified coating block corrosion along the interdendritic channels, wherein greater than 60% of the interdendritic channels are blocked by particles of Mg2Si phase as stated in the claim.
x WO2008141398 A1, does not teach nor suggest performing the molten bath containing 1.5-2.5 wt.% Mg, and (c) controlling the cooling rate during coating solidification step (b) such that the particles of Mg2Si phase in the interdendritic channels in the solidified coating block corrosion along the interdendritic channels, wherein greater than 60% of the interdendritic channels are blocked by particles of Mg2Si phase as stated in the claim.
x JPS5956570 A also published as US4401727 A, does not teach nor suggest performing the molten bath containing 1.5-2.5 wt.% Mg, and (c) controlling the cooling rate during coating solidification step (b) such that the particles of Mg2Si phase in the interdendritic channels in the solidified coating block corrosion along the interdendritic channels, wherein greater than 60% of the interdendritic channels are blocked by particles of Mg2Si phase as stated in the claim.
x JP2002322527 A, does not teach nor suggest performing the molten bath containing 1.5-2.5 wt.% Mg, and (c) controlling the cooling rate during coating solidification step (b) such that the particles of Mg2Si phase in the interdendritic channels in the solidified coating block corrosion along the interdendritic channels, wherein greater than 60% of the interdendritic channels are blocked by particles of Mg2Si phase as stated in the claim.
x JP2009537701 A also published as WO2007134400 A1, does not teach nor suggest performing the molten bath containing 1.5-2.5 wt.% Mg, and (c) controlling the cooling rate during coating solidification step (b) such that the particles of Mg2Si phase in the interdendritic channels in the solidified coating block corrosion along the interdendritic channels, wherein greater than 60% of the interdendritic channels are blocked by particles of Mg2Si phase as stated in the claim.
x JP2001355055 A, does not teach nor suggest performing the molten bath containing 1.5-2.5 wt.% Mg, and (c) controlling the cooling rate during coating solidification step (b) such that the particles of Mg2Si phase in the interdendritic channels in the solidified coating block corrosion along the interdendritic channels, wherein greater than 60% of the interdendritic channels are blocked by particles of Mg2Si phase as stated in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI Y ZHANG/Primary Examiner, Art Unit 1717